an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County, (Donovan, J.), dated October 22, 2002, which, upon an order of the same court entered May 17, 2002, inter alia, determining that Faul L. Brozdowski, their former counsel, was entitled to a charging lien and setting the matter for a hearing to determine the amount of the charging lien, upon an order of the same court entered July 11, 2002, inter alia, determining that Paul L. Brozdowski was entitled to a retaining lien, and upon a hearing to fix the amount of the charging lien, in effect, determined that Paul L. Brozdowski was entitled to a charging and retaining lien, and fixed the retaining lien in the sum of $3,161.19 and fixed the charging lien in the sum of $15, 612.94.
Ordered that the order is affirmed, with costs.
The Supreme Court’s determination as to the plaintiffs for*562mer counsel’s entitlement to the liens and the amounts thereof is supported by the record (see Lansky v Easow, 304 AD2d 533 [2003]).
The plaintiffs’ remaining contentions are without merit. Prudenti, P.J., Ritter, H. Miller and Adams, JJ., concur.